MEMORANDUM OPINION
                                         No. 04-11-00255-CR

                                    Francisco MEDINA-RUBIO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 10-05-0131-CRA
                            Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 15, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Francisco Medina-Rubio was convicted by a jury of aggravated assault with a deadly

weapon and aggravated kidnapping. The trial court sentenced Medina-Rubio to twenty years’

confinement and seventy years’ confinement, respectively, and ordered the terms to run

concurrently. Medina-Rubio timely appealed the judgments.

           Medina-Rubio’s court-appointed appellate attorney filed a motion to withdraw and a brief

in which he raises no arguable points of error and concludes this appeal is frivolous and without
                                                                                                 04-11-00255-CR


merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel states Medina-Rubio was provided a copy of the brief and motion to

withdraw and was further informed of his right to review the record 1 and file his own brief.

Medina-Rubio has not filed a pro se brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Medina-Rubio’s counsel and

affirm the trial court’s judgments. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Medina-Rubio wish to seek further

review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney to

file a petition for discretionary review or file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days after either this opinion is

rendered or the last timely motion for rehearing or motion for en banc reconsideration is

overruled by this court. See Tex. R. App. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.

                                                         Steven C. Hilbig, Justice

Do not publish

1
 Counsel is reminded that he should explain the procedure for obtaining the record from the trial court clerk. See
Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                      -2-